In an action for annulment of marriage on the ground that the defendant wife has been incurably insane for a period of five years or more (Dom. Rel. Law, § 7, subd. 5, added by Laws of 1928, chap. 589), interlocutory judgment modified by reducing the amount of security to be given by the plaintiff to the sum of $1,500, the same to be furnished by a deposit of cash, in court, to the -credit of the action, subject to the further order of the court, or by the filing of an undertaking in that amount, with corporate surety. As so modified, the interlocutory judgment is unanimously affirmed, in so far as appealed from, without costs. The third conclusion of law is modified accordingly. No opinion. Present —• Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ. Settle order on notice.